       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 1 of 28




Attorneys for Plaintiff
Andrew G. Celli, Jr., Esq.
David Berman, Esq.
Andrew J. Shubin, Esq.
Kathleen Yurchak, Esq.

Attorneys for Defendant
David J. MacMain, Esq.
Matthew S. Polaha, Esq.

                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as Representative )            CASE NO. 4:20-CV-02024
of the Estate of Osaze Osagie, Decedent )
                    Plaintiff,          )
                                        )
              v.                        )
                                        )        JUDGE BRANN
BOROUGH OF STATE COLLEGE,               )
M. JORDAN PIENIAZEK,                    )
CHRISTOPHER HILL, KEITH ROBB,           )
and CHRISTIAN FISHEL                    )
                    Defendants.         )

                     JOINT CASE MANAGEMENT PLAN

      Instructions: In many cases there will be more parties in the action than there
are spaces provided in this form. Each party shall provide all requested
information. If the space on this form is not sufficient, the form should be retyped
or additional pages attached.

      No party may submit a separate Case Management Plan. Disagreements
among parties with respect to any of the matters below shall be set forth in the
appropriate section.

      Having complied with the meet and confer requirements set forth in the
LOCAL RULES, or with any orders specifically modifying their application in the
above-captioned matter, the parties hereby submit the following Joint Case
                                     1
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 2 of 28




Management Plan.

1. Principal Issues

       1.1   Separately for each party, please give a statement summarizing
this case:
             By plaintiff(s):

      On March 19, 2019, Sylvester Osagie, Ph.D.—a Penn State University

administrator and professor—asked the State College Police Department (“SCPD”)

to help him find and secure treatment for his missing 29-year-old son, Osaze

Osagie, who was then suffering a serious mental health crisis.       Dr. Osagie feared

that his typically quiet, religious, and gentle, autistic son, who suffered from

schizoaffective disorder, had stop taking his medications. He was concerned that

he was unable to find Osaze. His concern turned to alarm after Osaze called to tell

him that he was going to die and then texted him that there would be trouble with

the police “in a little bit,” that he was “fast approaching deep sleep . . .” and that

“any poor soul whose life I take today, if any poor soul at all, may God forgive his

sins if he has any.”

      Dr. Osagie provided the State College Police with as much information as he

had about his son’s condition, whereabouts, and frame of mind. On the evening

prior to the shooting, Dr. Osagie provided the police with Osaze’s text messages, as

well as information about his mental health history, diagnosis, treatment providers,

and medication issues. He told the police that Osaze had recently called to tell him
                                        2
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 3 of 28




he was going to die and had sent a similar text message to one of his treatment

providers.

      Dr. Osagie made the decision, along with the police, to seek an involuntary

mental health commitment and, with the help of police, he petitioned for and

obtained a so-called 302 warrant to secure medical and psychiatric treatment for

Osaze. He spent the remainder of the evening and the next day looking for Osaze.

Throughout the evening of March 19, 2019, and the early morning of the 20th, Dr.

Osagie and the SCPD remained in contact as they both searched for Osaze.

      The SCPD night shift patrol lieutenant provided the 302 warrant and

supporting petition, the text messages, and other critical background information

available to the day shift patrol lieutenant. That lieutenant, in turn, briefed and

assigned a detective and a day shift patrol officer to take the lead in serving the 302

warrant and working with Dr. Osagie to safely locate Osaze so that he could get the

medical attention he so desperately needed.

      Responding to critical mental health incidents requires highly specific,

voluntary training, and a rigorous officer selection process, including “fitness”

screening.   Notwithstanding this foundational principle, the SCPD required all of

its officer to respond to critical mental health incidents. In Osaze’s case, instead of

dispatching the fully briefed and assigned detective and patrol officer, the SCPD

dispatched Patrol Officer M. Jordan Pieniazak, who they knew to be mentally
                                      3
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 4 of 28




unstable and violent. The SCPD knew that Pieniazak had been engaging in alcohol-

fueled acts of domestic violence which included the threatening use of a firearm.

Days before Pieniazak shot and killed Osaze, he had left a rehab facility, began

drinking again and was acting erratically.        Although the SCPD knew that

Pieniazek was unfit for duty, they assigned him to take the lead in responding to

Osaze’s high stress crisis situation. On the third day after he returned to duty,

Pieniazek shot and killed Osaze in the hallway of his apartment.

      Not surprisingly, when interacting with Osaze, Defendant Pieniazek failed to

apply standard police training to de-escalate and/or use less lethal options before

killing Osaze Osagie. Inconceivably, Defendant Pieniazek neither had nor was

given any of the critical background information about Osaze; he did not review the

readily available averments and historical narrative laid out in the 302 petition; he

knew nothing of the “suicidal” text messages and other suicide threats, Osaze’s

mental health history or diagnosis; and he was not informed that Osaze’s father was

nearby and ready to assist in communicating with and helping his son.

      Although Defendant Pieniazek knew that a mental health provider with

knowledge of Osaze’s circumstances was available to assist, the only effort he took

to ascertain information was to ask the dispatcher to ask the mental health worker

who had just reported seeing him walking toward his apartment from a grocery store,

what Osaze was wearing and the direction he was walking.
                                       4
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 5 of 28




      Upon his arrival at Osaze’s address, Defendant Pieniazek circled his police

vehicle around the building awaiting the arrival of backup officers. Two other

SCPD officers—Defendant Christopher Hill and Defendant Keith Robb—also

responded to Osaze’s home address. Although Defendant Hill and Defendant Robb

knew more about Osaze and the circumstances at hand than did Defendant

Pieniazek, neither assumed control of the situation, shared what they knew with

Defendant Pieniazek, nor implemented or even suggested that they devise a plan to

facilitate their contact with Osaze. Instead, Defendant Hill and Defendant Robb

deferred completely to Defendant Pieniazek, despite his complete lack of knowledge

regarding any of the available, detailed, and critical facts regarding Osaze’s perilous

circumstances.

      Inexcusably, the SCPD, as a whole, took no steps to provide information

relating to the potentially volatile circumstances to Defendant Pieniazek before he

undertook to confront and detain Osaze. Defendant Pieniazek determined that the

encounter—whose purpose was to involuntarily apprehend an individual in a

documented mental health crisis that by definition, involved a “clear and present

danger” to himself or others, and who had expressed both suicidal and homicidal

ideations—amounted to a “routine” call that did not require him to seek background

information, which were readily available from a variety of sources, or to plan the

confrontation.
                                          5
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 6 of 28




      The three responding officers did not discuss what they would do when they

got to the apartment. They had no plan for how they would convince Osaze to

accept help, and they had no plan for avoiding or minimizing the risk that deadly

force would need to be applied in an encounter with him. They also had no plan for

involving a mental health worker, despite the fact that SCPD policy required them

to do so. Solely because of the happenstance of Defendant Pieniazek being closest

to Osaze’s apartment at the time the dispatcher requested assistance from the field,

the SCPD, by way of its dispatcher, placed Defendant Pieniazek in charge of leading

the confrontation and taking Osaze into custody.

      Defendant Pieniazek decided, in contravention of fundamental critical

incident training principles, to surprise Osaze, much as he would approach serving

a search warrant on a drug trafficker or arresting a burglar. Following Defendant

Pieniazek’s lead, Defendant Hill and Defendant Robb parked their cars down the

street from the apartment building to remain hidden from Osaze’s view. Defendant

Pieniazek led the group into the building and down a narrow set of steps. He

progressed into a tight hallway which the officers knew, from previous calls

(unrelated to Osaze’s case), would provide no opportunity to de-escalate or retreat.

Defendant Pieniazek banged on Osaze’s door and did not announce his presence.

He covered the peephole on the front door and sought to deceive Osaze, a severely

mentally ill man known to be paranoid and delusional into granting the officers
                                     6
         Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 7 of 28




access. Defendant Pieniazek pressed Osaze to leave his apartment even after he

told the officer that he did not want to. When Osaze reacted to police presence and

pressure exactly as he had threatened to do, Defendant Pieniazek’s shot Osaze

multiple times and killed him.

                 Osaze’s death was the result of systematic failings by the Borough

of SCPD to meaningfully implement and enforce common-sense policies and

practices to protect the rights of people with mental health disabilities during

encounters with the police.    These failures led directly to and caused Osaze’s

tragic death. Osaze’s family brings this lawsuit to remedy the violation of Osaze’s

civil rights by the Borough of State College, the SCPD, and the Defendants

Pieniazek, Hill, Robb, and Fishel whose conduct resulted in Osaze’s senseless

death.

               By defendant(s):

         The basis of the Complaint and the Amended Complaint surround the events

leading-up to the afternoon of March 20, 2019 at approximately 2:00 p.m. when

officers of State College Police Department (“SCPD”) attempted to serve a mental

health commitment warrant on Plaintiff’s decedent, Osaze Osagie (“Osaze”) that

ultimately turned fatal when the SCPD officers were forced to defend themselves

from Osaze’s charge with a knife.

         The events began in the evening on March 19, 2020, when Plaintiff, Dr.
                                          7
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 8 of 28




Osagie requested SCPD assist in locating Osaze, after receiving threatening

homicidal and suicidal text messages from Osaze. Osaze’s text messages were

followed by calls he made to Dr. Osagie, and a text message Osaze sent to a

caseworker that he was going to die soon.

      Many officers from SCPD were familiar with Osaze as there were many

prior times that Dr. Osagie or other Osagie family members called SCPD (and

other neighboring police departments) for assistance with his son, including several

of which Osaze was threatening violence or acting violently. These incidents

included being suspected of setting his parents’ home on fire, brandishing a knife

in committing an armed robbery, throwing a brick through a window of his

parents’ home when he was evicted due to his behavior, attempting to enter

another home in the early morning hours, and other dangerous and unpredictable

actions as relayed by the Osagie family where they also reported, both orally and in

writing, that they feared for their safety, that of their other children and the

neighborhood. At least two of these occasions were in relation to a 302 involuntary

mental health commitment of Osaze, and one was a mental health crisis in which

SCPD officers assisted Dr. Osagie in safely securing Osaze so that Dr. Osagie

could transport his son to a facility to be evaluated. Notably, when the evaluation

resulted in Osaze being discharged from the hospital, officers from SCPD –

including an officer currently named in this lawsuit - personally paid out of their
                                         8
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 9 of 28




own pocket for a hotel room for Osaze because the Osagie family did not want him

returning to their home.

      SCPD Officer Kurt Stere took Dr. Osagie to Mount Nittany Medical Center

Emergency Room so that he could meet with a ‘Can Help’ crisis worker and a 302

warrant could be completed. Once the 302 warrant was completed and issued, it

was given to SCPD to serve on Osaze.

      The following day, March 20, 2019, the entire SCPD patrol was briefed

regarding the ongoing issue of Osaze, and an alert was placed on the SCPD Law

Incident Report about Osaze’s text messages stating that he “wanted to die and

made indirect threats to harm those that tried to help.” The hot sheet also

referenced the 302 warrant was obtained for Osaze.

      SCPD was very proactive in their search for Osaze, even though there were

other investigations and calls for service happening for other citizens who also had

a need for police and emergency services.

      In the afternoon of March 20,2019, Osaze’s mental health caseworker

reported seeing him in the vicinity of a Weis Market near his apartment carrying

grocery bags. The caseworker did not attempt to engage, intervene or assist Osaze

or SCPD. Rather the caseworker contacted Can Help, another mental health

service who is believed to have provided services to Osaze who likewise did not

attempt to assist Osaze or SCPD; but instead called the Centre County Emergency
                                         9
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 10 of 28




Dispatcher who then contacted SCPD to try to locate and make contact with Osaze.

      Officer M. Jordan Pieniazek (“Ofc. Pieniazek”) of SCPD, responded to the

call to try to locate Oszae. Although Ofc. Pieniazek never met Osaze prior to

March 20, 2019, he was involved in prior incidents with Osaze and was familiar

with Osaze throughout his twelve (12) year career with SCPD. Ofc. Pieniazek

was fully aware of the threatening text messages as reported at roll call in the

morning of March 20, 2019 via the SCPD hot sheet. He was also aware of the

302 warrant for Osaze. Prior to making contact with Osaze, Ofc. Pieniazek

requested information regarding Osaze’s clothing and direction of travel because

Officer Pieniazek could not locate Osaze after a search of the area.

      In addition to Ofc. Pieniazek, Sgt. Hill and Lt. Robb responded to the

sighting of Osaze and went to his apartment. Upon arrival, all three officers

parked their vehicles, one of which was a marked police car, on the same block as

Osaze’s below-ground apartment. After developing a plan, confirming Osaze’s

apartment number and the 302 warrant, the three SCPD officers proceeded to

Osaze’s front door. Ofc. Pieniazek proceeded to knock normally on Osaze’s door

and covered the peep hole so Osaze would open the door and not, among other

concerns, barricade himself in the apartment (where his roommate was also

located) should he look through the peephole and see a uniformed officer. Upon

knocking on the door, Osaze willingly opened it for the officers.
                                       10
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 11 of 28




      Once the door was open, Ofc. Pieniazek calmly asked Osaze if the officers

could enter the apartment and speak with him. Osaze refused the request, so Ofc.

Pieniazek calmly asked Osaze to step out of the apartment and speak with him.

Upon asking Osaze to step out of the apartment, Ofc. Pieniazek noticed Osaze was

concealing something in his right hand. After seeing the concealed object was a

knife, Ofc. Pieniazek drew his firearm and ordered Osaze multiple times to drop

the knife. Despite Ofc. Pieniazek ordering Osaze to drop the knife multiple times,

Osaze refused, took a couple of steps back, held up a knife to approximately

shoulder height and yelled “shoot me, kill me.” Ofc. Pieniazek responded, “No!”

to Osaze’s request and yelled for Sgt. Hill to tase Osaze. Ofc. Pieniazek stepped

back as far as the confined hallway would allow and continued to order for Osaze

to drop the knife. At this point, Osaze disappeared out of sight into his apartment

while Ofc. Pieniazek continued to back-up towards the stairs and ordered Osaze to

drop the knife. Within seconds, Osaze sprinted out of the apartment holding the

knife at shoulder level. Sgt. Hill attempted to tase Osaze and even though the

taser probes impacted Osaze, it was ineffective in stopping Osaze’s attempted

deadly attack. Ofc. Pieniazek, falling backwards into Sgt. Hill, and in fear for his

life, fired his weapon three (3) to four (4) times at Osaze who was approximately

two (2) to three (3) feet away – knife in hand. After the shots and the threat

ended, Lt. Robb went to obtain the medical kit from the police cruiser and called
                                       11
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 12 of 28




out a request for medical personnel.

      This incident was investigated by the Centre County District Attorney’s

Office, and the Pennsylvania State Police, including the Pennsylvania State Police

Heritage Affairs Section, who all concluded that the actions of the SCPD officers

were proper, and necessary and lawful.

      As to the specific allegations as against Officer Pieniazek, Officer Pieniazek

served his Country in the United States Army and was highly decorated, including

being awarded the Purple Heart. He was also part of the rescue and recovery

effort at the Pentagon following the attacks of September 11, 2001. He likewise

served his community as a police officer with the SCPD for 12 years with many

accolades and appreciation from those he served in his role as a patrol officer

including several life-saving awards; served as a member of the tactical unit, the

bomb squad and as a Crisis Intervention Team Instructor; and voluntarily provided

counseling to military veterans and officers interacting with veterans. Officer

Pieniazek successfully handled countless high stress incidents, including mental

health crisis calls such as this, and received letters of appreciation and life-saving

awards from those he helped.

      In early 2019, Ofc. Pieniazek voluntarily sought counseling for issues in his

personal life wholly unrelated to his performance as an officer. There were no

concerns raised or made to Chief Gardner, Captain Fishel or any member of SCPD,
                                       12
       Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 13 of 28




that Officer Pieniazek was unfit to perform his duties as an officer. Nevertheless,

his performance as an officer was monitored both before the counseling was

sought, and when Ofc. Pieniazek returned to active patrol on March 11, 2019.

There were no indications that his performance or service was in any way

impacted, and Ofc. Pieniazek’s personal, treating professional assured Ofc.

Pieniazek and the Borough that Ofc. Pieniazek was fully fit to perform his

functions as an officer with no restrictions or limitations.

      As to the State College training and practices, SCPD has extensive policies,

and progressive training in a number of relevant areas to include policies regarding

mental health encounters and use of force. SCPD’s history of successful policing

and effective policies is evident in SCPD’s accreditation by The Pennsylvania

Chiefs of Police Association (“PCPA”). SCPD had a CIT program in place for

about ten (10) years when this incident occurred and all three officers involved at

Osaze’s apartment had extensive training and experience in CIT, serving mental

health warrants, and interactions with persons with mental health. Since 2009,

SCPD has served over 1400 mental health warrants such as this (including at least

two (2) with Osaze), and handled thousands of other mental health related calls

(including several with Osaze), with a number of these calls involving threats of

violence and weapons, and none previously ended with a negative result and/or the

need to deploy deadly force.
                                          13
Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 14 of 28




1.2   The facts the parties dispute are as follows:

        All facts are in dispute unless otherwise agreed to below.

        agree upon are as follows:

      • Dr. Sylvester Osagie requested SCPD’s assistance in locating his
        son, Osaze Osagie, on March 19, 2019 after receiving text
        messages from his son.
      • Dr. Osagie shared these recent communications from Osaze with
        SCPD.
      • SCPD Officer Kurt Stere took Dr. Osagie to MNMC Emergency
        Room so that he could meet with a “Can Help” crises worker and a
        302 warrant could be completed. Once the 302 warrant was
        completed and issued, it was given to SCPD to serve on Osaze.
      • Osaze’s mental health caseworker reported seeing Osaze near the
        Weis Market carrying grocery bags.
      • Defendant Pieniazek was the first to respond and drove to Osaze’s
        apartment.
      • Defendants Sgt. Hill and Lt. Robb arrived on the scene after Ofc.
        Pieniazek.
      • Ofc. Pieniazek was junior to a Sergeant and Lieutenant.
      • After having difficulty getting a hold of Osaze, Sylvester went to
        the SCPD to report his concerns.
      • Dr. Osagie met with SCPD Officers to tell of Osaze’s present
        situation on March 19, 2019.
      • SCPD officers searched for Osaze overnight and the following
        morning without success.
      • On the morning of March 20, Osaze’s mental health caseworker
        reported to Can Help that he had just spotted Osaze leaving a
        grocery store with two grocery bags, walking in the direction of his
        apartment.
      • Ofc. Pieniazek was standing directly in front of the apartment door
        and knocked on Osaze’s front door and covered the peephole.
      • The other officers were standing on the stairwell across from the
        entrance to Osaze’s apartment.
      • Osaze answered the door and refused to let the officers in and he
        refused to come in to the hallway to talk with them, as they had
                                 14
Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 15 of 28




          requested.
      •   Ofc. Pieniazek drew his duty weapon and ordered Osaze to drop
          the knife. Sgt. Hill unholstered his taser.
      •   Osaze Osagie ran at Officer Pieniazek.
      •   The officers on scene reported that Osaze Osagie possessed a knife
          at that time.
      •   Sgt. Hill fired his taser at Osaze Osagie and the taser probes made
          contact with him.
      •   Officer Pieniazek fired his weapon three (3) to four (4) times.
      •   All SCPD Officers receive Critical Incident Training (“CIT”).
      •   The Borough has described its CIT program as being “designed to
          educate first responders about mental illness, understand the
          symptoms that people with mental illness experience, and develop
          the skills to de-escalate a crisis situation.”

1.3   The legal issues the parties dispute are as follows:

      Whether the defendants used excessive force which resulted in the
      plaintiffs’ decedent’s death.

      Whether defendants created a danger that resulted in plaintiffs’
      decedent’s death.

      Whether the defendant State College Borough violated the
      Constitution by failing to adequately supervise defendant officers and
      which resulted in plaintiffs’ decedent’s death.

      Whether the defendant State College Borough maintained policies and
      practices that violated the Constitution and resulted in plaintiffs’
      decedent’s death.

      Whether the defendants’ treatment of plaintiffs’ decedent violated the
      Americans with Disability and Rehabilitation Acts.

      Whether the defendants committed state common law torts against
      Osaze Osagie.

      agree upon are as follows:

                                  15
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 16 of 28




                 The Defendants acted under the color of state law.

      1.4        Identify any unresolved issues as to service of process, personal
                 jurisdiction, subject matter jurisdiction, or venue:

                 None.

      1.5        Identify any named parties that have not yet been served:

                 None.

      1.6        Identify any additional parties that:

                 Plaintiff/Defendants intends to join:

                 None.

      1.7        Identify any additional claims that:

                 Plaintiff/ Defendants intends to add:

                 None.

2.0   Disclosures

      The undersigned counsel certify that they have made the initial
disclosures required by Federal Rule of Civil Procedure 26(a)(1) or that they
will do so within the time provided by that rule.

      2.1        Separately for each party, list by name and title/position each
                 person whose identity has been disclosed.

                 Disclosed by the Plaintiff:

            1)      SCPD Officer Kurt Stere, State College Police Department, 243
                    South Allen Street, State College, PA 16801, Phone: 814-234-7150


                                               16
Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 17 of 28




  2)    SCPD Detective Kris Albright, State College Police Department,
        243 South Allen Street, State College, PA 16801, Phone: 814-234-
        7150

  3)    SCPD Officer Amanda Estep, State College Police Department, 243
        South Allen Street, State College, PA 16801, Phone: 814-234-7150

  4)    SCPD Officer Tlumac, State College Police Department, 243 South
        Allen Street, State College, PA 16801, Phone: 814-234-7150

  5)    Capt. Matthew E. Wilson, State College Police Department, 243
        South Allen Street, State College, PA 16801, Phone: 814-234-7150

  6)    Lt. Todd Scholton, the night shift lieutenant, State College Police
        Department, 243 South Allen Street, State College, PA 16801,
        Phone: 814-234-7150

  7)    Lt. Chad Hamilton, State College Police Department, 243 South
        Allen Street, State College, PA 16801, Phone: 814-234-7150

  8)    Detective Kris Albright, State College Police Department, 243
        South Allen Street, State College, PA 16801, Phone: 814-234-7150

  9)    Sarah Miller, CSG Mobile Psych Rehab., 1040-4 Benner Pike, State
        College, PA 16801, Phone: (877) 907-7970

  10)   Nicholas Mothersbaugh, Caseworker, Strawberry Fields, 3054
        Enterprise Dr., State College, PA 16801, Phone: (814) 234-6023

  11)   Sylvester Osagie, Plaintiff, 1012 Saxton Dr., State College, PA
        16801, Phone: (814) 321-8210

  12)   Chrissy Emel, Strawberry Fields, 3054 Enterprise Dr., State
        College, PA 16801, Phone: (814) 234-6023

  13)   Megan Pieniazek, defendant Pieniazek’s wife at the time of the
        shooting.


                                17
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 18 of 28




         14)    Jordan Pieniazek, State College Police Department, 243 South Allen
                Street, State College, PA 16801, Phone: 814-234-7150

         15)    Christian Fishel

         16)    Chris Hill, State College Police Department, 243 South Allen Street,
                State College, PA 16801, Phone: 814-234-7150

         17)    Keith Robb, State College Police Department, 243 South Allen
                Street, State College, PA 16801, Phone: 814-234-7150

         18)    Karrie and Mark Argiro, 1241 Edwards St., State College, PA
                16801, Phone: (814) 441-2406

         19)    Nicholas Raia, State College Police Department, 243 South Allen
                Street, State College, PA 16801, Phone: 814-234-7150

         20)    Matt Wilson, State College Police Department, 243 South Allen
                Street, State College, PA 16801, Phone: 814-234-7150

         21)    Bernie Cantorna, Centre County District Attorney, Centre County
                District Attorney’s Office, 106 East High Street, 3rd Floor,
                Bellefonte, PA 16823

         22)    Chief John Gardner, State College Police Department, 243 South
                Allen Street, State College, PA 16801, Phone: 814-234-7150

         23)    Tom King, Assistant Borough Manager for Public Safety, State
                College Borough, 243 South Allen Street, State College, PA 16801,
                Phone: 814-234-7100

         24)    Michael Adewumi, plaintiffs’ friend, 201 PO Box, Lemont, PA
                16851, Phone: (814) 237-6170

             Disclosed by Defendants:

    In addition to any witnesses identified by Plaintiff, Defendants disclose the
following:

                                         18
Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 19 of 28




     Name                          Title/Position

     M. Jordan Pieniazek           Officer/SCPD

     Christopher Hill              Sergeant/SCPD

     Keith Robb                    Lieutenant/SCPD

     Officer Kurt Stere            Officer/SCPD

     Kris Albright                 Detective/SCPD

     Amanda Estep                  Officer/SCPD

     John Tlumac                   Officer/SCPD

     Matthew E. Wilson             Captain/SCPD

     John F. Gardner               Chief/SCPD

     Todd Scholton                 Lieutenant/SCPD

     Chad Hamilton                 Lieutenant/SCPD

     Chris Fishel                  Captain/SCPD

     TBD                           Strawberry Fields Inc.

     TBD                           Centre County Emergency Dispatcher

     TBD                           Centre County District Attorney’s
                                   Office

     Kevin E. Selverian            Corporal/Pennsylvania State Police

     William Slaton                Lieutenant/Pennsylvania State Police
                                   Heritage Affairs Section

     TBD                           Centre County Can Help Hotline
                              19
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 20 of 28




            Daniel Albert                   Mount Nittany Medical Center

3.0   Early Motions

      Identify any motion(s) whose early resolution would likely have a
      significant effect either on the scope of discovery or other aspects of the
      litigation:

      Nature of Motion                Moving Party       Anticipated Filing Date

      Motion for Judgment             Defendants         TBD
      on the Pleadings

4.0   Discovery

     4.1    Briefly describe any discovery that has been completed or is in
progress:

            By plaintiff(s):

    Plaintiff has conducted third party subpoena duces tecum discovery, provided
the defendants with Rule 26(a)(1) and served defendant with initial discovery
requests.

            By defendant(s):

   Defendants have issued a third-party subpoena to Pennsylvania State Police
(“PSP”) Custodian of Records for the investigation of the incident involving Osaze
Osagie. PSP responded to Defendants’ subpoena and copies of PSP’s response
was provided to Plaintiff’s counsel on April 7, 2021. Defendants will issue their
Fed. R. Civ. P. 26 Initial Disclosures prior to the Case Management Conference.

      4.2   Describe any discovery that all parties agree should be conducted,
            indicating for each discovery undertaking its purpose or what
            kinds of information will be developed through it (e.g., "plaintiff
            will depose Mr. Jones, defendant's controller, to learn what
            defendant's revenue recognition policies were and how they were
            applied to the kinds of contracts in this case"):
                                       20
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 21 of 28




      The parties agree that they should engage in the exchange of written
discovery in the form of Interrogatories, Requests for Production, Requests for
Admission, and Third-Party Subpoenas to obtain additional facts surrounding the
events of March 20, 2019, identify additional witness, obtain medical records, and
obtain other relevant documents in possession of the parties and non-parties

      4.3    Describe any discovery that one or more parties want(s) to
             conduct but to which another party objects, indicating for each
             such discovery undertaking its purpose or what kinds of
             information would be developed through it:

             Presently, none.

      4.4    Identify any subject area limitations on discovery that one or
             more parties would like imposed, at the first stage of or
             throughout the litigation:

     The parties agree to enter into a confidentiality agreement specifying that any
discovery the parties agree should be confidential, will be used for the purposes of
this litigation only and not subject to disclosure to persons not involved in this
litigation without notice to the other party and the other party’s written consent.

    Defendants further request limitations on Plaintiff obtaining information
related to Officer Pieniazek’s personal life and marital relationship.


      4.5    For each of the following discovery tools, recommend the per-
             party or per-side limitation (specify a number) that should be
             fixed, subject to later modification by stipulation or court order
             on an appropriate showing (where the parties cannot agree, set
             forth separately the limits recommended by plaintiff(s) and by
             defendant(s)):

             4.5.1 depositions (excluding experts) to be taken by:

                   plaintiff(s):   10               defendant(s):    10

             4.5.2 interrogatories to be served by:
                                       21
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 22 of 28




                     plaintiff(s):   25             defendant(s):      25

             4.5.3 document production requests to be served by:

                     plaintiff(s): 25               defendant(s): 25

             4.5.4 requests for admission to be served by:

                     plaintiff(s):      25          defendant(s):      25

      4.6    Discovery of Electronically Stored Information

             Counsel certify that they have conferred about the matters
             addressed in M.D. Pa LR 26.1 and that they are in agreement
             about how those matters will be addressed in discovery.

             Counsel certify that they have conferred about the matters
             addressed in M.D. Pa. LR 26.1 and that they are in agreement
             about how those matters will be addressed in discovery with the
             following exceptions:

             None.

5.0   Protective Order

      5.1    If entry of a protective order is sought, attach to this statement a
             copy of the proposed order. Include a statement justifying the
             propriety of such a protective order under existing Third Circuit
             precedent.

      5.2    If there is a dispute about whether a protective order should be
             entered, or about certain terms of the proposed order, briefly
             summarize each party's position below:

      Defendants, if necessary, will seek a protective order to prevent disclosure of
information related to Officer Pieniazek’s personal life and marital relationship.

6.0   Scheduling
                                             22
Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 23 of 28




6.1   Final date for joining additional parties:

        10/31/21        Plaintiff(s)

        10/31/21        Defendants(s)


6.2   Final date for amending pleadings:

      10/31/21        Plaintiff(s)
      10/31/21        Defendants(s)

6.3   All fact discovery commenced in time to be completed by:
      2/1/2022

6.4   All potentially dispositive motions should be filed by: 4/1/2022

6.5   Reports from retained experts due:

      from plaintiff(s) by: 7/1/2022

      from defendant(s) by: 8/1/2022

6.6   Supplementations due: 8/15/2022

6.7   All expert discovery commenced in time to be completed by:
      9/30/2022

6.8   This case may be appropriate for trial in approximately:

          240 Days from the filing of the action in this court

          365 Days from the filing of the action in this court

       X 729 Days from the filing of the action in this court

6.9   Suggested Date for the final Pretrial Conference:

                                 23
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 24 of 28




           09/2022(month/year)

     6.10 Trial

           6.10.1 Suggested Date for Trial:

                        11/2022 (month/year)

7.0 Certification of Settlement Authority (All Parties Shall Complete the
Certification)

     I hereby certify that the following individual(s) have settlement authority.
     Andrew J. Shubin, Esq.
     Name

     Attorney for Plaintiff
     Title

     333 South Allen Street

     State College, PA 16801
     Address

     (814) 867 – 3115                 Daytime Telephone

     Kathleen Yurchak, Esq.
     Name

     Attorney for Plaintiff
     Title

     328 South Atherton Street

     State College, PA 16801
     Address

     (814) 237 – 4100                 Daytime Telephone

     Andrew G. Celli, Jr., Esq.
                                        24
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 25 of 28




      Name

      Attorney for Plaintiff
      Title

      600 Fifth Avenue at Rockefeller Center

      New York, NY 10020
      Address

      (212) 763- 5000                 Daytime Telephone

      I, David J. MacMain, Esq., hereby certify that the following individual(s)
have settlement authority with consultation with clients.

      David J. MacMain, Esq.

      MacMain, Connell & Leinhauser, LLC

      433 W. Market Street, Suite 200, West Chester, PA 19382
      Address

      (484) 318 - 7703 Daytime Telephone

8.0   Alternative Dispute Resolution ("ADR")

      8.1    Identify any ADR procedure to which this case already has been
             assigned or which the parties have agreed to use.

             ADR procedure                    Mediation

             Date ADR to be commenced                 September 3, 2021
             Date ADR to be completed                 October 22, 2021

      8.2    If the parties have been unable to agree on an ADR procedure,
             but one or more parties believe that the case is appropriate for
             such a procedure, identify the party or parties that recommend
             ADR and the specific ADR process recommended:

                                        25
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 26 of 28




              Not applicable.

      8.3     If all parties share the view that no ADR procedure should be
              used in this case, set forth the basis for that view:

              Not applicable.

9.0   Consent to Jurisdiction by a Magistrate Judge

      Indicate whether all parties agree, pursuant to 28 U.S.C. ' 636(c)(1), to
      have a magistrate judge preside as the judge of the case with appeal
      lying to the United States Court of Appeals for the Third Circuit:

      All parties agree to jurisdiction by a magistrate judge of this court:
          Y X N.

      If parties agree to proceed before a magistrate judge, please indicate
      below which location is desired for the proceedings:

                          Scranton/Wilkes-Barre
                          Harrisburg
                          Williamsport

10.0 Other Matters

      Make any other suggestions for the case development process,
      settlement, or trial that may be useful or necessary to the efficient and
      just resolution of the dispute.

      None.

11.0 Identification of Counsel

      Counsel shall be registered users of the courts Electronic Case Files
      System (ECF) and shall file documents electronically in accordance with
      the Local Rules of Court and the Standing Order RE: Electronic Case
      Filing Policies and Procedures. Electronic filing is required unless
      good cause is shown to the Chief Judge why counsel cannot comply with
      this policy. Any request for waiver of electronic filing must be filed
                                      26
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 27 of 28




      with the Clerk’s Office prior to the case management conference. The
      Chief Judge may grant or deny such request.

      Identify by name, address, and telephone number lead counsel for
      each party. Also please indicate ECF User status below.

                                   SHUBIN LAW OFFICE

Dated: June 8, 2021          By:     /s/ Andrew Shubin
                                   Andrew Shubin
                                   333 South Allen Street
                                   State College, PA 16801
                                   ECF User
                                   Attorney for Plaintiff

                                   EMERY CELLI BRINCKERHOFF &
                                   ABADY LLP

                                   Andrew G. Celli, Jr.
                                   David B. Berman
                                   600 Fifth Avenue at Rockefeller Center
                                   New York, New York 10020
                                   ECF User
                                   Attorneys for Plaintiff

                                   STEINBACHER, GOODALL &
                                   YURCHAK

                                   Kathleen Yurchak
                                   328 South Atherton Street
                                   State College, PA 16801
                                   ECF User
                                   Attorney for Plaintiff




                                    27
      Case 4:20-cv-02024-MWB Document 35 Filed 06/08/21 Page 28 of 28




                                   MacMain, Connell & Leinhauser, LLC


Dated: June 8, 2021          By: /s/ David J. MacMain___________
                                  David J. MacMain
                                  Attorney I.D. No. 59320
                                  Matthew S. Polaha
                                  Attorney I.D. No. 320674
                                  433 W. Market Street, Suite 200
                                  West Chester, PA 19382
                                  (484) 318 - 7703
                                  ECF Users
                                  Attorneys for Defendants

* Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a
statement with the initial pleading, first entry of appearance, etc., that
identifies any parent corporation and any publicly held corporation that owns
10% or more of its stock, or state there is no such corporation.




                                     28
